       Case 1:17-cv-01975-ALC-SDA Document 93 Filed 02/17/21 Page 1 of 1



                                                                                               February 17, 2021




                                                                                     8246.01


                                                                                   (212) 277-5875
                                                                                   ldroubi@blhny.com
                                                              February 16, 2021
VIA ECF
Honorable Andrew L. Carter
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Piligian v. Icahn School of Medicine at Mount Sinai, 17-CV-1975 (ALC) (SDA)

Dear Judge Carter:

        We represent plaintiff George Piligian, M.D. We write jointly with Defendant to seek a
60-day extension of time to file the Joint Pre-Trial Order until April 26, 2021. This is the Parties’
third request for an extension.

        Since the prior request, Plaintiff has served an updated expert report on Defendant.
Defendant continues to work on its rebuttal report. On February 9, 2021, the parties requested a
settlement conference before Magistrate Judge Aaron (Dkt. No. 90.) That conference is currently
scheduled for March 4, 2021. (Dkt. No. 91.) The extension will allow the parties to focus their
efforts on settlement.

       We thank the Court for its time and consideration.

                                                      Respectfully submitted,



                                                      Luna Droubi
cc:    All Parties (via ECF)




                                                  February 17, 2021
